Marshall, J.
Carrie Neal was adjudged a vagrant by the police court in Kansas City, and fined $500. She appealed to the criminal court of Jackson county, and plaintiff signed the bond as surety. The bond was conditioned, inter alia, that, “if the judgment of the *463police judge be affirmed, or, upon a trial anew in said” (appellate) “court, judgment be given against Mm, he will pay or abide by the same, and obey every order which shall be made in the premises, and not depart the court without leave or if his appeal be dismissed, he shall pay the judgment of the police judge, together with all costs, and render himself in execution, and abide by and perform the judgment of said police judge as therein adjudged against him, this recognizance shall be void; otherwise it shall remain in force.”
The criminal court affirmed the judgment of the police court, and entered judgment against Carrie Neal and plaintiff for $500. Stevens moved to set aside the judgment and to quash the execution, which being overruled he appealed to the Kansas City Court of Appeals, where the judgment was affirmed. Kansas City v. Neal, 49 Mo. App. 72. Stevens then sued out a writ of error from this court but the court, on hearing, held it had no jurisdiction, and transferred the case to the Kansas City Court of Appeals. Kansas City v. Neal, 122 Mo. 232. That court again affirmed the judgment below. Stevens then began this'suit in equity to have the judgment canceled and set aside as a cloud on the title to Ms real estate, and because the judgment would deprive him of Ms property without due process of law and because the criminal court had no jurisdiction to render the judgment. The circuit court dismissed the bill and plaintiff appealed.
I. It is argued that the obligation signed by plaintiff was a simple bond for the appearance of Carrie Neal in the criminal court, and as she appeared at the trial the obligation of the bond was discharged. If the premises were true, the conclusion would follow. But plaintiff is in error as to the bond. It is more than an appearance bond. It is a bond to pay the judgment of the police court or the judgment that may be *464rendered by the criminal court. It is in the form required by section 17 of article IV, of the charter of Kansas City, taken, as it is required to be, in connection with section 6329, Revised Statutes 1889. This question moi-eover is not open to inquiry in this proceeding. Its merits were adjudicated in Kansas City v. Neal, 49 Mo. App. 72, and can not be considered in this action.
II. The only question not concluded by the proceedings heretofore taken and adjudications rendered is whether the criminal court had jurisdiction to render the judgment against plaintiff, and whether plaintiff is being deprived of his property without due process of law.
It is argued that the proceeding in the police court was a civil proceeding, and that the criminal court of Jackson county has no civil jurisdiction, and hence no power to render the judgment.
The charter of Kansas City — section 17, article IV —provides that appeals from the judgment of the police court shall lie to the criminal court of Jackson county, in all cases, except tax cases, (in which latter cases the appeal lies to the circuit court of Jackson county), and that all appeals, “shall be taken and granted in the same manner as appeals from justices of the peace in civil cases.” Section 6327 etseq., R. S. 1889, regulates the manner of taking appeals from justices of the peace in civil cases, and section 6349 authorizes a judgment in the appellate court against the appellant and ,‘his sureties in the recognizance for the appeal.” The judgment against plaintiff was therefore legal, if the criminal court of Jackson county had jurisdiction over the subject-matter. Kansas City v. Ward, 134 Mo. 172; Kansas City v. Marsh Oil Co., 140 Mo. 458.
The act creating the said criminal court provides: “The judge of said court shall have all the powers of *465a circuit judge in criminal cases, and the said court shall have exclusive, original and appellate jurisdiction of criminal offences in Jackson county,” etc.
A proceeding in a police court to punish a violation of a municipal ordinance by a fine or imprisonment, is civil in form and quasi-criminal in character. Ex parte Hollwedell, 74 Mo. 395; Ulrich v. St. Louis, 112 Mo. 138; St. Louis v. Weitzel, 130 Mo. 600; Kirkwood v. Cairns, 44 Mo. App. 88. It is governed by the rules of pleading applicable to civil cases, but if it was solely civil no fine or imprisonment could be inflicted. It is therefore a quasi-civil and criminal action. Partaking of some of the features of each, its similitude to either is not complete. In pleading it is more nearly like a civil action, but in its effects and consequences it more nearly resembles a criminal proceeding. It is indispensable to the peace and well being of the inhabitants of cities, and reaches offenses which State laws are not adapted to punish. This being its nature and character, it was proper that the' appeal and the bond required, should be like an appeal from a justice of the peace in a civil case, and it was also proper that the appeal should be to the criminal court of Jackson county and not to the circuit court. It was perfectly competent for the legislature to give the criminal court of Jackson county appellate jurisdiction from the police court of Kansas City, and it was likewise competent for the framers of the Constitution to authorize cities of over 100,000 inhabitants to frame a charter for their own government, and in so doing to make all usual and proper regulations for the preservation of the peace and order in their midst, and to establish police courts, and to provide for appeals to some state court. Similar provisions are found in the charter of St. Louis, and in those of nearly all large cities, whether created by *466special act of the legislature or organized under constitutional authority. The criminal court and not the circuit court is the natural channel for such eases to go through to reach their ultimate appellate destination. Every reason favors such a course, and no constitutional prohibition stands in the way. This provision finds a precedent in the case of St. Louis v. Gleason, 89 Mo. 67; 15 Mo. App. l. c. 30, in which it was held that, under the Constitution, the city of St. Louis, by its charter, could confer jurisdiction in condemnation cases on the circuit court, and that, “If necessary to uphold the jurisdiction, the circuit court of the city of St. Louis may be regarded, pro hac vice, as a court of the city,” and that the city having power to confer jurisdiction, it had power to regulate its exercise; and “therefore, the objection that the provisions of the charter respecting the notice to be given, and other steps to be taken in the course of the proceeding, are not in conformity with the provisions of the practice act, which regulates civil actions in the circuit court,” is not well taken. Whether prosecutions in the police court are civil or criminal actions, is, in this view, immaterial. The city charter could confer appellate jurisdiction on the criminal court of Jackson county, in this character of cases, just as effectually as it conferred appellate jurisdiction on the circuit court in appeals in tax cases appealed from its police court, and just as legally as the charter of St. Louis conferred jurisdiction on the circuit court in St. Louis in condemnation cases. The character of the jurisdiction conferred is different, but the power to confer is the same, and it was a new jurisdiction not before possessed by those courts. The procedure authorized is in consonance with the underlying policy of our law that every judgment of every inferior court should be subject to review by some appellate court, *467and thereby operate as a check upon any improper or arbitrary exercise of power by any one man.
This conclusion being reached, the constitutional point, that plaintiff is about to be deprived of his property without due process of law, becomes untenable, for he has had his day in court according to the manner of procedure prescribed by law for like cases, and has fully availed himself of. his privilege.
It is unnecessary to consider the other points discussed by counsel, as this determines that the judgment of the circuit court was right, and it is accordingly affirmed.
All concur.